Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlton Barber, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we deny Barber’s motion for appointment of counsel and affirm for the reasons stated by the district court. Barber v. Harris, No. 5:08-ct-03153-FL (E.D.N.C. Mar. 10, 2009). We dispense with oral argument because the facts and *815legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.